DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election without traverse Group I, drawn to Claims 1-4 without traverse. Applicant has canceled claims 5-12. Applicants have added claims 13 and 14. Therefore, claims 1-4 and , 13 and 14 are pending and examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 8/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5a. Claim(s) 1-4 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saba et al. Am Surg1996 Jul;62(7):569-72(of record).
Saba discloses preoperative IV administration of IL-6 and anti IL-6 on peritoneal adhesion formation and wound healing (abstract). Meets the limitation of claims 1 and 2.  Ten cm2 of cecal serosa was abraded, the cecum further irritated with 0.1 ml of 70 per cent alcohol, and the incision closed in layers. At 3 weeks, peritoneal adhesions were graded using a score of 0 (none) to 3 (extensive, dense). Skin samples from incisional sites were examined tensiometrically (true stress and true strain), biochemically (collagen content), and histologically. Adhesion formation score was significantly increased in IL-6 group (2.78 +/- 0.44, Mean +/- SD) and decreased in anti IL-6 group (1.40 +/- 0.52) compared to control (2.00 +/-0.50). The reference conclude that IL-6 plays a major role in peritoneal adhesion formation. Selective immunosuppression, using IL-6 neutralizing antibodies preoperatively, leads to a reduction of such adhesion formation without a significant effect on wound healing. This meets the limitation of claims 1-4 and 13.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saba et al. Am Surg1996 Jul;62(7):569-72(of record) as applied to claims 1-4 and 13 above, and further in view of Schmidt-Arras (2026, J of hepatology).
The teaching of Saba et al., is disclosed above. 
Schmidt-Arras teaches the role of IL-6 pathway can be selectively inhibited and therapeutically exploited for the treatment of liver pathologies (abstract).

Schmidt-Arras teaches the role of IL-6 pathway can be selectively inhibited and therapeutically exploited for the treatment of liver pathologies. One of skilled in the art would have been motivated to combine the teachings to inhibit liver adhesion because Schmidt-Arras teaches the role of IL-6 in liver pathologies. From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention is prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
7. No claims are allowed.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645